254 S.E.2d 40 (1979)
297 N.C. 179
STATE of North Carolina
v.
F. E. RUDOLPH.
Supreme Court of North Carolina.
April 4, 1979.
Charles R. Hassell, Jr., for defendant.
Rufus L. Edmisten, Atty. Gen., Archie W. Anders, Asst. Atty. Gen., for the State.
Defendant's notice of appeal and petition for discretionary review under G.S. 7A-31. 39 N.C.App. 293, 250 S.E.2d 318. (7810SC749). Petition denied. Motion of the Attorney General to dismiss the appeal for lack of substantial constitutional question. Allowed.